UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-6004



MAURICE JUGGINS,

                Plaintiff - Appellant,

          v.


JANET WURIE, Nurse Practitioner; STAN BERRY, Sheriff; HARDY,
Nurse; MALIK, Dr.; QUINTANA, Lt.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:07-cv-01126-TSE-TCB)


Submitted:   April 14, 2008                   Decided:   May 1, 2008


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice Juggins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Maurice Juggins, a Virginia inmate, appeals the district

court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint

under 28 U.S.C. § 1915A(b) (2000).         In his informal appellate

brief, Juggins failed to address the district court’s basis for

dismissing his claims against Janet Wurie, Dr. Malik, and Nurse

Hardy.    Therefore, Juggins has waived appellate review of those

claims.   See 4th Cir. R. 34(b) (“The Court will limit its review to

the issues raised in the informal brief.”).      We have reviewed the

record as to Juggins’ claims against the remaining Defendants and

find no reversible error.    Accordingly, we affirm for the reasons

stated by the district court. Juggins v. Wurie, No. 1:07-cv-01126-

TSE-TCB (E.D. Va. Nov. 23, 2007).       We also deny Juggins’ motions

for appointment of counsel and dismissal of payments for filing

fees.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             AFFIRMED




                                - 2 -